UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 16-6995


TERESA MILLER,

                 Petitioner - Appellant,

          v.

STATE OF WEST VIRGINIA,

                 Respondent - Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Elkins.    John Preston Bailey,
District Judge. (2:16-cv-00007-JPB-RWT)


Submitted:   November 17, 2016             Decided:    November 22, 2016


Before GREGORY,    Chief   Judge,   and   MOTZ   and   TRAXLER,   Circuit
Judges.


Dismissed by unpublished per curiam opinion.


Teresa Miller, Appellant Pro Se.     Laura Young, OFFICE OF THE
ATTORNEY GENERAL, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Teresa Miller seeks to appeal the district court’s order

denying relief on her 28 U.S.C. § 2254 (2012) petition.                                  The

district court referred this case to a magistrate judge pursuant

to   28   U.S.C.       § 636(b)(1)(B)          (2012).          The    magistrate      judge

recommended      that     relief        be    denied     and    advised       Miller     that

failure to file timely objections to this recommendation could

waive appellate review of a district court order based upon the

recommendation.

     The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review

of the substance of that recommendation when the parties have

been warned of the consequences of noncompliance.                                Wright v.

Collins,       766   F.2d    841,       845-46      (4th    Cir.       1985);    see    also

Thomas v. Arn, 474 U.S. 140 (1985).                    Miller has waived appellate

review    by    failing     to    file       objections     after      receiving       proper

notice.         Accordingly,           we    deny   Miller’s          motions    to    admit

additional       evidence        and    for     disclosure       of     the     presentence

report, deny a certificate of appealability, and dismiss the

appeal.

     We dispense with oral argument because the facts and legal

contentions      are    adequately           presented     in   the    materials       before

this court and argument would not aid the decisional process.

                                                                                 DISMISSED

                                               2